Citation Nr: 1517725	
Decision Date: 04/24/15    Archive Date: 05/04/15

DOCKET NO.  13-05 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel


INTRODUCTION

The Veteran had active service from March 1993 to January 1997. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in March 2015.  A transcript of that hearing is associated with the electronic claims file.

This appeal was processed using the Veteran's Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of these electronic records.


FINDING OF FACT

The Veteran was exposed to acoustic trauma in service and there is credible evidence of a continuity of symptomatology of tinnitus from service.  


CONCLUSION OF LAW

Tinnitus may be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009).

For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including organic diseases of the nervous system, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).

The Veteran contends that his current tinnitus was incurred in or is otherwise related to his military service.  Specifically, he alleges that he began experiencing tinnitus in 1994 or 1995, while still in service.  Thereafter, he experienced a continuity of tinnitus symptoms that gradually worsened over time.  During his March 2015 Board hearing he indicated that the reason he did not report the tinnitus during service was that it was light at that point in time.  

The Veteran's military occupational specialty (MOS) was small arms repairer and his DD-214 indicates that he received the rifle expert badge and pistol sharpshooter badge.  In addition, the Veteran testified during his March 2015 Board hearing that he worked on the shooting range multiple days per week for much of his military service.  In light of the foregoing, the Board will presume that the Veteran was exposed to acoustic trauma in service.  

Significantly, as a lay person, the Veteran is competent to diagnose tinnitus.  Charles v. Principi, 16 Vet. App. 370 (2002).  A layperson also is competent to testify as to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  The Board further notes that tinnitus may be subject to service connection on a presumptive basis as an "organic disease of the nervous system" under 38 C.F.R. § 3.309(a) where there is evidence of in-service acoustic trauma and a continuity of symptomatology from service.  See Fountain v. McDonald, -- Vet. App. --, 2015 WL 510609 (February 9, 2015); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In this case, there is evidence of both in-service acoustic trauma and a continuity of symptomatology from service.  The Board is somewhat troubled by the absence of reports of tinnitus in service and for some years thereafter; however, the Board has considered the Veteran's explanation during the March 2015 Board hearing that he did not report his tinnitus during service or immediately thereafter because the ringing in the ears was light in nature at that time.  The Board finds such a report plausible and the Veteran's reports of a continuity of symptomatology to be credible.

The Board acknowledges that July 2010, September 2012, and November 2013 VA examination reports concluded that it was less likely as not that the Veteran's tinnitus was related to service and provided rationales for that opinion.  The Board does not find this evidence sufficient to overcome the presumption that tinnitus was incurred in service.

Given the foregoing, the Board concludes that entitlement to service connection for tinnitus is warranted on a presumptive basis.  38 C.F.R. § 3.309(a).


ORDER

Entitlement to service connection for tinnitus is granted.



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


